Name: Commission Regulation (EC) No 2253/95 of 26 September 1995 amending Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears
 Type: Regulation
 Subject Matter: plant product;  marketing;  Europe;  trade policy
 Date Published: nan

 No L 230/40 EN Official Journal of the European Communities 27. 9 . 95 COMMISSION REGULATION (EC) No 2253/95 of 26 September 1995 amending; Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 15a (2) thereof, Whereas the basic production referred to in Commission Regulation (EEC) No 1 596/79 (3), as last amended by Regulation (EC) No 3451 /5&gt;3 (4), relates to the production in the Community excluding the territory of the new German Lander -, Whereas to take account of production in Austria, in Finland and in Sweden the basic production of apples and pears should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 1 . Article 1 is replaced by the following : 'Article 1 Preventive withdrawals may be authorized only if the crop is expected to exceed by 5 % or more a basic production of :  8 510 000 tonnes for apples,  2 480 000 tonnes for pears .' 2 . Article 3 ( 1 ) is replaced by the following : ' 1 . Preventive withdrawals of apples may not exceed 30 % of an expected surplus of up to 851 000 tonnes ; they may not exceed 40 % of an expected surplus of between 851 000 and 1 276 500 tonnes and not exceed 50 % of an expected surplus of over 1 276 500 tonnes, the expected surplus being the difference between the expected crop and the basic production of 8 510 000 tonnes. Preventive withdrawals of pears may not exceed 30 % of an expected surplus of up to 248 000 tonnes ; they may not exceed 40 % of an expected surplus of between 248 000 and 372 000 tonnes and not exceed 50 % of an expected surplus of over 372 000 tonnes, the expected surplus being the difference between the expected crop and the basic production of 2 480 000 tonnes.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1596/79 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 132, 16. 6 . 1995 , p. 8 . 0 OJ No L 189, 27. 7. 1979, p. 47. (&lt;) OJ No L 316, 17. 12 . 1993, p. 9 .